Exhibit China New Media Corporation Announces New Trading Symbol ‘CMDI’ DALIAN, China, Dec. 28, 2009 – (GLOBE NEWSWIRE) – China New Media Corporation (OTCBB: CMDI), a fast-growing advertising company operating the largest outdoor media network in Dalian, China, announced today that it has received a new trading symbol, “CMDI,” and will commence trading on the OTC Bulletin Board on December 28, 2009. Earlier this month the company, formerly known as Dalian Vastitude Media Group Co., Ltd. (“V-Media”) announced that it had gone public through a reverse merger with Golden Key International, Inc. and had changed its name to China New Media Corp. (the “Company”) in conjunction with the merger. James Wang, chief executive officer of China New Media, commented:“This is an important step in our evolution to becoming the leader in China’s vast outdoor advertising market. Over the past nine years, our team has worked diligently to establish a top-tier, multinational client base and to create the most extensive outdoor media network in Dalian. We are now working to expand our network into other populous cities of Northeastern China, and we believe our proprietary, web-based advertising display platform, City Navigator, has the potential to revolutionize the urban viewing experience. We expect to maintain a minimum 35% annual growth rate in the next five years.” In the fiscal year ended June 30, 2009, the company generated RMB 57.5 million (USD 8.4 million) in revenue and RMB 19.3 million (USD 2.8 million) of net profit, which represent over 58% and 272% increases over the fiscal year 2008 results, respectively. China has become the second largest outdoor advertising market in the world, according to research by the Outdoor Advertising Association of America. China’s overall advertising spending has kept double-digit annual growth in the last decade rising from $6.5 billion (RMB 53.8 billion) in 1998 to $20.32 billion (RMB 138.79 billion) in 2008, according to ZenithOptimedia. For more information about China New Media, please see the Form 8-K of Golden Key International, Inc. filed with the Securities and Exchange Commission on December 9, 2009 and Form 8-K/A filed on December 14, 2009 (File No. 000-53027). About China New Media Corp. Founded in September 2000, China New Media is headquartered in Dalian, the commercial center of Northeastern China. The company owns and operates the region’s largest outdoor media network encompassing over 600 bus shelters furnished with billboards and displays; 130 taxi stops with displays; and 13 large-size billboards, including 3 large-size LED displays at major traffic conjunctions.
